DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-26 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the cutting shaft" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation has been interpreted to read “the cutting element”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19, 21, 24, 26, 28-30, 33-34 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thistle (US 9,782,193 B2) in view of Sjostrom (US 5,133,729).
Regarding claim 19, Thistle discloses a tissue resecting system (arthroscopic shaver 10; Fig. 1), comprising: a first portion (housing 80), including: a body (outer surface of housing 80) defining a fluid path (fluid flow path 90) that extends through the body (Fig. 7B); a rotating hub (inner hub 32; column 10, lines 66-67) rotatably disposed within the body (Fig. 7B; as inner hub 32 rotatably couples to outer hub 34; column 10, lines 66-67); and an elongated assembly (cutting assembly 20) extending distally from the body (Fig. 1), the elongated assembly including a shaft (outer shaft 22) and a cutting element (cutting member 28; Fig. 2) disposed within the shaft (22), the cutting element (28) operably coupled to the rotating hub (as inner shaft 21, which connects to cutting member 28, mates with the inner hub 32; column 10, lines 66-67; Figs. 2, 7B), the elongated assembly defining an internal flow channel (lumen 23 through 28 and inner shaft 21) extending longitudinally therethrough in fluid communication with the fluid path of the body (Figs. 1-3, 7B, 8B); and a second portion (housing 60), including: a case (outer surface of housing 60) detachably coupled to the body of the first portion (via engagement tooth 87 of 80 and catch portion 65 of 60; column 7, lines 50-58; Figs. 3, 7B, 8B), the case defining an internal volume (chamber 66; Fig. 8B); and an electric motor (motor 72) partially disposed within the internal volume of the case (as the motor takes up a partial amount of the internal volume of the housing 60 and the motor extends outside of the chamber 66 into lumen 68; Fig. 8B; column 6, lines 47-53), the electric motor (72) defining a hub drive shaft (drive shaft 74) that protrudes through the case of the second portion (as 74 extends distally of the lumen 68 of 60 into housing 80; Fig. 10), the hub drive shaft (74) configured to extend into the rotating hub (32; at proximal ends 36p of the exit ports 36 of the inner hub 32; Fig. 10) when the case is coupled to the body of the first portion to enable actuation of the cutting element with the electric motor (Fig. 10; column 10, lines 25-27).
Thistle fails to disclose a seal disposed on the rotating hub, wherein the seal fluidly isolates the fluid path from the hub drive shaft when the case is coupled to the body.
However, Sjostrom teaches a motor driven drive shaft for rotating a surgical tool (abstract), including: a rotating hub (dynamic ring 48; as the dynamic ring rotates with the drive shaft 14; column 3, lines 14-18); a seal (O-ring 70) disposed on the rotating hub (Fig. 3); a hub drive shaft (drive shaft 14) configured to extend into the rotating hub (48) to enable rotation via a motor (column 1, lines 39-46), wherein the seal (70) fluidly isolates a fluid path from the hub drive shaft (14) when coupled with a body (12; Fig. 1; as the dynamic ring 48 is sealed to the drive shaft 14 by the O-ring 70 to close a fluid leakage path to the motor and to maintain a constant distance between the drive shaft and the dynamic ring 48 should the drive shaft 14 begin to wobble; column 3, lines 55-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotating hub of Thistle to include a seal at a proximal end thereof to surround the hub drive shaft when the case is coupled to the body as taught by Sjostrom in order to close a fluid a leakage path to the motor and to maintain a constant distance between the hub drive shaft and the rotating hub should the hub drive shaft being to wobble.
Regarding claim 21, Thistle discloses the invention as claimed above, and Thistle further discloses a pump (pump) fluidly coupled to the fluid path (90) and the internal flow channel (23), the pump configured to draw fluid and tissue through the internal flow channel and the fluid path (columns 7-8, lines 59-67, 1-3).
Regarding claim 24, Thistle discloses the invention as claimed above, and Thistle further discloses a cable (electrical wire 79) configured to electrically couple the electric motor (72) with a power source (power provided through electrical wire 79; column 5, lines 4-8).
Regarding claim 26, Thistle discloses the invention as claimed above, and Thistle further discloses a control switch (control panel 76 which includes buttons) configured to activate the electric motor (72) to drive the cutting element (28; column 6, lines 57-67).
Regarding claim 28, Thistle discloses the invention as claimed above, and Thistle further discloses wherein the case (outer surface of housing 60) of the second portion is detachably coupled to the body (outer surface of housing 80) of the first portion via at least one of: threaded engagement; snap-fit (via tooth 87 and catch portion 65; column 7, lines 50-58); frictional engagement; pins; fasteners; and combinations thereof.
Regarding claim 29, Thistle discloses a tissue resecting system (arthroscopic shaver 10; Fig. 1), comprising: a first portion (housing 80), including: a body (outer surface of housing 80) defining a fluid path (fluid flow path 90) that extends through the body (Fig. 7B); an elongated assembly (cutting assembly 20) extending distally from the body (Fig. 1), the elongated assembly including a shaft (outer shaft 22) and a cutting element (cutting member 28; Fig. 2) disposed within the shaft (22), the elongated assembly defining an internal flow channel (lumen 23 through 28 and inner shaft 21) extending longitudinally therethrough in fluid communication with the fluid path of the body (Figs. 1-3, 7B, 8B); and a rotating hub (inner hub 32) rotatably disposed within the body (Fig. 7B; as inner hub 32 rotatably couples to outer hub 34; column 10, lines 66-67), the rotating hub (32) coupled to the cutting element (28 via inner shaft 21; Fig. 2) and disposed in fluid communication with both the internal flow channel of the elongated assembly and the fluid path of the body (as fluid flow path 90 is in fluid communication with the lumen 23 of the inner elongate shaft 21; column 6, lines 12-15); and a second portion (housing 60), including: a case (outer surface of housing 60) detachably coupled to the body of the first portion (via engagement tooth 87 of 80 and catch portion 65 of 60; column 7, lines 50-58; Figs. 3, 7B, 8B), the case defining an internal volume (chamber 66; Fig. 8B); and at least one drive component (motor 72 and/or drive shaft 74) partially disposed within the internal volume of the case (as the motor takes up a partial amount of the internal volume of the housing 60, the drive shaft 74 extends partially within housing 60 and the motor extends outside of the chamber 66 into lumen 68; Fig. 8B; column 6, lines 47-53), the at least one drive component (72, 74) including a hub drive shaft (drive shaft 74) that protrudes through the case of the second portion (as 74 extends distally of the lumen 68 of 60 into housing 80; Fig. 10), the hub drive shaft (74) configured to operably couple to the rotating hub when the case is coupled to the body of the first portion to enable actuation of the cutting element with the at least one drive component (Fig. 10; column 10, lines 25-27). 
Thistle fails to disclose a seal disposed within the body, wherein the seal fluidly isolates the fluid path from the hub drive shaft when the case is coupled to the body.
However, Sjostrom teaches a motor driven drive shaft for rotating a surgical tool (abstract), including: a rotating hub (dynamic ring 48; as the dynamic ring rotates with the drive shaft 14; column 3, lines 14-18); a seal (O-ring 70) disposed on the rotating hub (Fig. 3); a hub drive shaft (drive shaft 14) configured to extend into the rotating hub (48) to enable rotation via a motor (column 1, lines 39-46), wherein the seal (70) fluidly isolates a fluid path from the hub drive shaft (14) when coupled with a body (12; Fig. 1; as the dynamic ring 48 is sealed to the drive shaft 14 by the O-ring 70 to close a fluid leakage path to the motor and to maintain a constant distance between the drive shaft and the dynamic ring 48 should the drive shaft 14 begin to wobble; column 3, lines 55-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotating hub of Thistle to include a seal at a proximal end thereof to surround the hub drive shaft when the case is coupled to the body as taught by Sjostrom in order to close a fluid a leakage path to the motor and to maintain a constant distance between the hub drive shaft and the rotating hub should the hub drive shaft being to wobble.
Regarding claim 30, Thistle discloses the invention as claimed above, and Thistle further discloses a pump (pump) fluidly coupled to the fluid path (90) and the internal flow channel (23), the pump configured to draw fluid and tissue through the internal flow channel and the fluid path (columns 7-8, lines 59-67, 1-3).
Regarding claim 33, Thistle discloses the invention as claimed above, and Thistle further discloses wherein one of the at least one drive components (motor 72) is powered (power provided through electrical wire 79; Fig. 1; column 5, lines 4-8).
Regarding claim 34, Thistle discloses the invention as claimed above, and Thistle further discloses a cable (electrical wire 79) that electrically couples the powered drive component (72) of the at least one drive components to a power source (column 5, lines 4-8).
Regarding claim 36, Thistle discloses the invention as claimed above, and Thistle further discloses a control switch (control panel 76 which includes buttons) configured to activate the powered drive component (72) of the at least one drive components to drive the cutting element (28; column 6, lines 57-67).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thistle (US 9,782,193 B2) in view of Sjostrom (US 5,133,729), as applied to claim 19, and further in view of Henley (US 5,569,178).
Regarding claim 20, Thistle modified fails to disclose wherein the second portion further includes a heat sink thermally coupled to the electric motor.
However, Henley teaches a tissue resection system (power-assisted suction lipectomy device; Fig. 6) including a motor (motor 15) with a heat sink material overlying the motor for the purpose of dissipating intraoperative heat generated by the rotary movement of the motor housed within the handle (column 3, lines 27-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second portion of modified Thistle to include a heat sink thermally coupled to the electric motor in order to dissipate intraoperative heat generated by the motor.

Claim(s) 22 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thistle (US 9,782,193 B2) in view of Sjostrom (US 5,133,729), as applied to claims 19 and 29, and further in view of Furlong et al. (US 2015/0018710 A1).
Regarding claims 22 and 31, Thistle modified fails to disclose an endoscope configured to be inserted into an organ, the endoscope including a working channel defining inflow passageway, wherein the elongated assembly of the first portion is configured to telescope through the working channel.
However, Furlong teaches a tissue resecting system including a resecting device (endoscopic instrument 150; Fig. 1C; [0210]) and an endoscope (endoscope 100; Figs. 1B) configured to be inserted into an organ (as the device is used in the body), the endoscope (100) including a working channel (instrument channel 120) defining an inflow passageway (port or opening of 120), wherein the elongated assembly (instrument head 160) of a first portion of the device is configured to telescope through the working channel (as the instrument 150 is configured to be fed through the instrument channel 120 of the endoscope; [0209]).The endoscope includes additional channels for light and a camera for viewing means (Fig. 1B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tissue resection system of modified Thistle to include an endoscope as claimed, wherein the elongated assembly of the first portion is configured to telescope therethrough as taught by Furlong in order to provide the user with additional viewing means for the treatment site, such as light and/or a camera.

Claim(s) 25 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thistle (US 9,782,193 B2) in view of Sjostrom (US 5,133,729), as applied to claims 19 and 29 above, and further in view of Conquergood et al. (US 2006/0206134 A1).
Regarding claims 25 and 35, Thistle modified fails to disclose wherein the second portion further includes a battery disposed within the internal volume that powers the electric motor/powered drive component.
However, Conquergood teaches a tissue resecting system (apparatus 100; Fig. 1A) with a handpiece (140) that includes a powered drive component/motor (motor 500) that can be powered by a plug or cable connecting directly into a power outlet ([0053]), similar to that of Thistle, or alternatively, the motor (500) may be powered with a battery (battery 502) disposed within the internal volume of the housing of the handpiece; Fig. 5; [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute for the cable assembly of modified Thistle the battery within the internal volume of the case as taught by Conquergood. The claim would have been obvious because the substitution of one known equivalent (cable assembly) for another (battery) would have yielded the predictable result of powering the motor of Thistle. Further, a battery would allow improved maneuverability for use of the device as it would not be required to be attached to an external power source.

Allowable Subject Matter
Claims 23 and 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Thistle (US 9,782,193 B2), Furlong et al. (US 2015/0018710 A1) or Weadock et al. (US 2007/0156161 A1), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claims 23 and 32, which recites, inter alia “a filter fluidly coupled between the internal flow channel and the inflow passageway”.
Thistle teaches a tissue resecting system as discussed above but fails to disclose an endoscope defining an inflow passageway. Weadock teaches a filter (screen 67) in a tissue resection device. However, the filter is at a proximal end of the internal flow channel (Fig. 1) and Weadock fails to disclose an endoscope defining an inflow passageway. Furlong teaches a tissue resecting device that may be channeled through an inflow passageway. Even if one of ordinary skill in the art were to modify Thistle to include the filter of Weadock, the filter would be disposed at a proximal end of the internal flow channel, not between the internal flow channel and the inflow passageway as claimed.

Response to Arguments
The previous objection of claims 22 and 31 due to minor informalities has been withdrawn in light of applicant’s amendments made 5/20/2022.
The previous rejection of claim(s) 19-26 and 28-36 over 35 U.S.C. 112(b) as being indefinite have been overcome in light of the amendments made to claim(s) 19 and 29 on 5/20/2022.
The rejection of claims 19, 21, 24, 26, 28-30, 33, 34 and 36 under 35 U.S.C. 102(a)(1) as anticipated by Thistle (US 9,782,193) has been withdrawn in light of applicant’s amendment made 5/20/2022; specifically, Thistle does not teach wherein the seal fluidly isolates the fluid path from the hub drive shaft.
Applicant’s arguments with respect to claim(s) 19, 21, 24, 26, 28-30, 33, 34 and 36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 20, 22, 25, 31 and 35 have not been argued further and depend from independent claims 19 or 29; therefore, rejections have been maintained in light of the new rejections of claims 19 and 29.
Accordingly, the application is not found in condition for allowance at this time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dinger et al. (US 2001/0037114 A1) is noted for teaching a seal (78) surrounding a drive shaft (85; Fig. 2).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771